Citation Nr: 9934687	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for degenerative 
arthritis of all joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1977 to 
March 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The claims of entitlement to service connection for bipolar 
disorder and degenerative arthritis of all joints are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for bipolar 
disorder and degenerative arthritis of all joints are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show a diagnosis of pes planus on 
entrance examination but no diagnosis of arthritis or of a 
psychiatric disorder.  

The veteran was seen for, in pertinent part, complaints 
regarding his left wrist in June 1977.  The diagnosis was a 
sprained left wrist.  A bone scan performed in June 1977 
revealed focally increased activity in the distal portion of 
the right third metacarpal and in the region triquetium or 
pisiform of the left wrist.  No other abnormalities were 
identified.  

The veteran was seen for left wrist pain in July 1977.  An x-
ray of the wrist revealed no evidence of a fracture.  

In November 1978 a progress note indicated that the veteran 
had undergone a psychological evaluation in which the 
physician was reported as finding a passive aggressive 
personality, occupational maladjustment, and likely alcohol 
problems.  The diagnosis was habitual excessive drinking.

The veteran was seen in January 1979 for an injury to the 
right hand with complaints of partial loss of feeling in the 
right thumb and tenderness in the right index finger.  
Examination revealed a tender proximal interphalangeal (PIP) 
joint of the right index finger with an abrasion over the 
joint.  An x-ray of the right index finger revealed no 
significant abnormalities.  It was concluded to be an injury 
secondary to trauma.  

The veteran was seen in April 1979 for an injury to his rib 
cage; he had been hit while running.  The diagnosis was a 
soft tissue injury.

In August 1979 the veteran was seen for a two-week history of 
low back pain with movement of the upper torso.  Examination 
revealed pain to palpation with no discoloration or swelling 
noted.  The diagnosis was a muscle spasm.  

In October 1979 the veteran was seen for swelling and 
decreased range of motion in the left third PIP joint, and 
right patellar pain secondary to football.  Examination 
revealed swelling in the PIP joint and right patellar 
crepitus.  X-rays were found to be within normal limits.  The 
diagnoses were contused PIP (sic) and mild chondromalacia, 
traumatic.  

On VA examination of the left wrist in October 1980 there 
were complaints of snapping, pressure, and weakness in the 
left wrist.  Examination revealed no swelling, tenderness, or 
deformity in the left wrist, and x-rays of the left wrist 
were found to reveal no evidence of a bone or joint 
abnormality.  

The veteran was seen for a painful left wrist in May 1991.  
Examination of the left wrist revealed no swelling or 
crepitus, but a positive Phalen's test.  No specific 
diagnosis was documented.  The only impression was "? carpal 
tunnel synd."

During a personal hearing conducted in November 1991 
regarding the issue of service connection for a left wrist 
condition, the veteran did not indicate in his testimony that 
he had arthritis in his left wrist or in any other 
musculoskeletal joints.  Transcript (November 19, 1991).  

In July 1992 a VA examination of the joints was conducted.  A 
history of an in-service wrist injury was noted, as were 
current complaints of pain, discomfort, and paresthesia in 
the left wrist.  Examination revealed, in pertinent part, 
tenderness in the left wrist.  An x-ray of the left wrist was 
interpreted as showing early degenerative joint disease 
changes in the left wrist which were concluded to be not 
related to any obvious prior trauma.  

In April 1993, a psychological evaluation was conducted by 
T.S., Ed. D. at South Bay Mental Health Center.  The veteran 
reported a history of carpal tunnel syndrome and arthritis 
which was revealed by bone scan.  He reported that this 
caused pain in all of his joints.  A history of alcohol abuse 
was also noted.  

On examination, the veteran was noted as relating his 
depression to the belief that his life had collapsed early 
due to severe deficits in basic material and emotional 
support from his family.  The diagnoses were, in pertinent 
part, major depression, recurrent with mood-congruent 
psychotic features (provisional); alcohol dependence; and 
arthritis, carpal tunnel syndrome, and club feet (by the 
veteran's report).  

In February 1994, Dr. J.D.E. noted that the veteran had been 
a patient of his for the last year and that he was suffering 
from major depression with psychosis, osteoarthritis, and 
left carpal tunnel syndrome.  

In February 1994, S.L., a social worker, reported that the 
veteran was continuing to receive psychotherapy at South Bay 
Mental Health Center for major depression (recurrent) and 
alcohol dependence.  

In April 1994 the veteran was seen at Brockton Hospital for 
further evaluation of arthritis.  It was noted that he had 
multiple complaints, particularly in terms of the feet, lower 
extremities, and back.  Also reported was a history of carpal 
tunnel syndrome in his hands, and club feet.  He reported 
being born with club feet.  A bone scan from the previous 
year was interpreted as showing increased uptake in the 
tarsal bones bilaterally, and slight increased uptake in the 
tibias, and perhaps a slight increased uptake in the 
calvarium, but this was not thought to be definite.  There 
was no clubbing, cyanosis, or edema.  There was severe 
paraspinal muscle tenderness.  An electromyography from the 
previous year was found to show no evidence of carpal tunnel 
syndrome.  He was noted as having a flat affect.  

It was concluded that the veteran had psychiatric 
difficulties including depression, significant spasm in the 
lumbar region, deformity of the feet with marked valgus 
deformity, and an abnormal bone scan in that area.  X-rays of 
the feet revealed flattening of the right plantar arch but no 
evidence of degenerative changes.  X-rays of the thoracic 
spine revealed diffuse degenerative disc disease and 
spondylosis, and x-rays of the lumbosacral spine revealed 
mild lumbar spondylosis and early degenerative changes of the 
lower sacroiliac joints.  It was noted that the veteran had 
been told that he had degenerative joint disease of the spine 
and early degenerative joint disease of the feet.  

In April 1994, the Social Security Administration granted the 
veteran disability benefits.  The decision noted that the 
veteran had recently been diagnosed with bipolar disorder by 
T.S., Ed. D., in April 1994.  

Progress notes from Family Service Agency show mental health 
counseling from December 1994 through September 1995.  Many 
of these progress notes document the veteran's feelings about 
his mother and step-father, as well as current life 
situations.  In a note from June 1995, the veteran was noted 
as complaining about how arthritis was limiting him.  

In October 1996, the veteran raised a claim of service 
connection for bipolar disorder and arthritis of all joints.  

Medical records from the Phoenix VA Medical Center (VAMC) 
show treatment from November 1995 to November 1996 for major 
depression, dysthymia, manic depression, and personality 
disorder.  Also noted was a history of alcohol dependency, in 
remission for three years.  

In July 1998, the veteran submitted a VA Form 9 in which he 
generally contended that his condition may have pre-existed 
service and that it was aggravated by service.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for arthritis and psychoses if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

A person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. § 1132 (West 
1991).  Clear and unmistakable (obvious or manifest) evidence 
is required to rebut the presumption of soundness.  38 C.F.R. 
§ 3.304(b) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for bipolar 
disorder and degenerative arthritis of all joints must be 
denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

There are no post-service medical records documenting a 
diagnosis of arthritis in all of the veteran's joints.  An x-
ray from April 1994 revealed no evidence of degenerative 
changes in the feet; however, the veteran has shown evidence 
of degenerative changes in his left wrist, thoracic spine, 
and lumbosacral spine.  A physician also reported in February 
1994 that the veteran has osteoarthritis.  

Nonetheless, there is no documentation indicating that the 
veteran was diagnosed with a chronic disease such as 
arthritis in service or during an applicable presumption 
period.  The record shows that the veteran was treated for a 
sprained left wrist, left wrist pain, a right hand injury, a 
rib cage injury, right patellar pain, and low back pain in 
service.  However, there was no documentation of a diagnosis 
of arthritis and there are no x-rays documented as showing 
arthritis in service or during an applicable presumption 
period.  An x-ray of the left wrist taken on VA examination 
in October 1980 revealed no evidence of a bone or joint 
abnormality.  In fact, the first documented x-ray evidence 
confirming any sort of degenerative changes was not until VA 
examination in July 1992.  

The veteran has failed to provide medical evidence of a nexus 
between a current arthritic disability and an injury or 
symptoms in the service.  There are no documented medical 
opinions or other competent evidence of record linking the 
veteran's current disability to military service.  In fact, 
the July 1992 VA examiner concluded that the degenerative 
changes in the left wrist were not related to a prior trauma.  

In July 1998 the veteran alleged that his condition may have 
pre-existed service and that it was aggravated by service.  
There is no clear and unmistakable evidence that arthritis 
pre-existed service.  Examination of the extremities and 
musculoskeletal system was normal on entrance examination.  
Thus, the Board concludes that the evidence is insufficient 
to establish that the veteran had a pre-existing condition or 
conditions that were aggravated by service.  38 C.F.R. 
§ 3.304(b).  

The veteran has failed to provide medical evidence of a nexus 
between his current psychiatric disability and an injury or 
symptoms in the service.  There are no documented medical 
opinions or other competent evidence of record linking the 
veteran's current psychiatric disability to military service.  

There is no documentation indicating that the veteran was 
diagnosed with a chronic psychosis in service or during an 
applicable presumption period.  The service records only show 
diagnoses of a passive aggressive personality and 
occupational maladjustment.  Personality disorders are not 
considered to be diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).  The 
earliest indication of a diagnosis of a psychiatric disorder 
was not until November 1995, more than 15 years after his 
discharge from military service.  

Regarding aggravation of a pre-existing psychiatric disorder, 
the veteran has been documented as attributing his current 
emotional problems to his childhood, and has generally 
contended that his "condition" may have pre-existed service 
and was aggravated by service.  

The evidence is insufficient to establish that the veteran 
had a pre-existing condition or conditions that were 
aggravated by service.  On enrollment examination, the 
veteran denied depression and nervous trouble of any sort.  
There is no documented diagnosis of a psychological disorder 
during the enrollment examination.  Thus, the Board concludes 
that there is no clear and unmistakable evidence that his 
current psychiatric disability existed prior to service.  
38 C.F.R. § 3.304(b).  

The veteran's own opinions and statements contending that 
degenerative arthritis and his psychiatric disability were 
incurred in or aggravated by service will not suffice to 
well-ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's current disabilities are related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board notes the referral in the April 1994 Social 
Security decision to an April 1994 diagnosis of bipolar 
disorder by T.S.  This particular medical record is not 
present in the claims folder.  Pursuant to 38 
U.S.C.A. § 5103(a), if VA is placed on notice of the possible 
existence of information that would render the claim 
plausible, and therefore well grounded, VA has the duty to 
advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, there is no indication that such medical 
evidence would well-ground the claim, i.e., provide a link 
between a current psychiatric disability and military 
service.  Nor is there an indication of evidence in the 
Social Security decision or elsewhere that would well-ground 
either of his claims.  Therefore, the duty to advise does not 
attach in this instance.  See Robinette, supra; Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any other 
evidence not already obtained that would well ground his 
claims.  38 U.S.C.A. § 5103(a) (West 1991); McKnight, supra; 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his bipolar disorder and degenerative arthritis of 
all joints, and an in-service injury or disease.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for bipolar disorder and 
degenerative arthritis of all joints are not well grounded.  
38 U.S.C.A. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claims of 
service connection for a bipolar disorder and degenerative 
arthritis prior to the submission of a well grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  

The representative cites to Part VI, paragraphs 1.01b and 
2.10f in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well-grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.  

The Board has determined, therefore, that in the absence of 
well-grounded claims for service connection for bipolar 
disorder and arthritis of all joints, VA has no duty to 
assist the veteran in developing his case on these issues.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for bipolar disorder and 
arthritis of all joints, the appeal is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

